DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkins (5146982) in view of Hollander (5111002).
 	Dinkins discloses a cable comprising a three-phase power cable for an electric submersible pump (ESP), comprising a core having an outer diameter and comprising three insulated conductors substantially embedded in a polymeric bedding (36, col. 2, lines 53-54); and an outer steel-based continuous tube (38, col. 2,  line 62 to col. 3, line 8), wherein the outer tube is made from a foil longitudinally bent around the core, and wherein the outer tube forms an outer wall of the power cable.
 	Dinkins does not disclose the cable comprising an inner steel-based continuous tube surrounding and in direct contact with the core; and the inner tube being made from a foil longitudinally bent around the core (re claim 1).
 	Hollander discloses a cable comprising a core (10/24); and an inner steel-based continuous tube surrounding and in direct contact with the core, wherein the inner tube is made from a foil longitudinally bent around the core.
 	It would have been obvious to one skilled in the art to provide the Dinkins cable with an inner steel-based continuous tube which surrounds and in direct contact with the core and which is made from a foil longitudinally bent around the 
 	Dinkins, as modified, also discloses that the inner tube is in direct contact with the core, the outer tube is in direct contact with the inner tube, and the inner and outer tubes are mechanical congruent with each other (re claim 3); the inner tube has a first welding line, and the outer tube has a second welding line (re claim 8); and the core comprises one or more of a fluid tube (re claim 10).
 	Re claim 9, Hollander teaches the welding line of the inner and outer tubes being diametrically opposed.  It would have been obvious to one skilled in the art to apply such teaching of Hollander in the modified cable of Dinkins so that the outer tube can further seal the welding line of the inner tube.
 	Re claim 10, it would have been obvious to one skilled in the art to include a control cable in the cable core of Dinkins to form a composite cable since a composite cable comprising power cable and control cable is known in the art.
 	Re claim 11, Hollander teaches the inner and outer tubes having the same thickness (see Example).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would provide the inner 
 	Re claim 15, it would have been obvious that instead of having the first and second welding lines being diametrically opposed, one skilled in the art would arrange the first and second welding lines in the modified cable of Dinkins such that they are not diametrically opposed to meet the specific use of the resulting cable since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dinkins in view of Hollander as applied to claim 1 above, and further in view of Parke (2017/0271046).
 	Claim 4 additionally recites the outer tube having an outer diameter between about 25 mm and about 35 mm.  Parke discloses a cable comprising an outer tube (69) which has an outer diameter between about 25 mm and about 35 mm ([0046]).  It would have been obvious to one skilled in the art to provide the outer tube in the modified cable with an outer diameter between about 25 mm and about 35 mm as taught by Parke to meet the specific use of the resulting cable.

Claims 1-3, 8, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al. (6260615) in view of Hollander.
 	Dalrymple et al. discloses a three-phase power cable (Fig. 2A) comprising a core having an outer diameter and comprising three insulated conductors substantially embedded in a polymeric bedding (46); and a multi-layered armor comprising an inner steel-based continuous tube (57, col. 4, line 66) surrounding and in direct contact with the core, and an outer continuous tube (59) surrounding an in direct contact with the inner steel-based tube, wherein the outer tube forms an outer wall of the power cable (re claim 1).  Dalrymple et al. also discloses an ESP system comprising an electric submersible pump (27), a three-phase alternate current motor (19), and the power cable, wherein the pump, the motor and the cable are operatively connected (re claim 14).
 	Dalrymple et al. does not disclose the outer tube being a steel-based tube and the inner and outer tubes each being made from a foil longitudinally bent around the core and the inner tube, respectively (re claims 1 and 14).
 	Hollander discloses a cable comprising a core; an inner steel-based tube surrounding and in direct contact with the core; and an outer steel-based tube surrounding and in direct contact with the inner tube (see Example), wherein the inner and outer tubes are each made from a foil longitudinally bent around the core and the inner tube respectively.

 	It would have been obvious to one skilled in the art to apply the teaching of Hollander when forming the inner and outer tubes around the core (i.e., bending a steel foil longitudinally around the core to form the inner tube and bending a steel foil longitudinally around the inner tube to form the outer tube) such that the core and the inner tube can be respectively wrapped without being threaded or inserted through the end of the inner tube and through outer tube respectively.
 	 It is noted that since the modified cable of Dalrymple '615 comprises structure and material as claimed, it is a weight-bearing three-phase power cable for an electric submersible pump (ESP) (re claim 1), and it can be configured to support its own weight and the weight of the ESP when coupled thereto (re claim 2).
 	Dalrymple et al., as modified, also discloses that the inner tube is in direct contact with the core, the outer tube is in direct contact with the inner tube, and the inner and outer tubes are mechanical congruent with each other (re claim 3); the inner tube has a first welding line and the outer tube has a second welding line (re claim 8); the inner diameter of the inner tube is substantially the same as the outer diameter of the core and the inner diameter of the outer tube is substantially the 
 	Re claim 11, Hollander teaches the inner and outer tubes having the same thickness (see Example).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would provide the inner and outer tubes in the Dalrymple et al. cable with the same thickness as taught by Hollander.
 	Re claims 15 and 18, it would have been obvious that instead of having the first and second welding lines being diametrically opposed (as taught by Hollander), one skilled in the art would arrange the first and second welding lines in the modified cable of Dalrymple et al. such that they are not diametrically opposed to meet the specific use of the resulting cable since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al. in view of Hollander as applied to claim 1 above, and further in view of Bonja et al. (6690866).
 	Modified cable of Dalrymple et al. discloses the invention substantially as claimed including the outer tube being made of a stainless steel.  Modified cable of 
 	Re claim 6, the modified cable of Dalrymple et al. discloses that the outer tube and the inner tube are made of different steel-based materials.
	Re claim 7, modified cable of Dalrymple et al. discloses that the outer tube is made of stainless steel and the inner tube is made of chemical resistant steel alloy, but not the other way around.  However, it would have been obvious to one skilled in the art to use chemical resistant steel alloy for the outer tube and to use stainless steel for the inner tube in the modified cable of Dalrymple et al. to meet the specific use of the resulting cable since both materials have corrosion resistant properties and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Alternatively, it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al. in view of Hollander as applied to claim 11 above, and further in view of Kubota et al. (5763822).
 	Claim 12 additionally recites the thickness of the inner tube being greater than that of the outer tube.  Kubota et al. discloses a cable comprising a structure (10) comprising an outer tube (11) having a thickness smaller than that of an inner tube (12) (col. 3, lines 12-14).  It would have been obvious to one skilled in the art to modify the cable of Dalrymple et al. such that the thickness of the inner tube is greater than that of the outer tube as taught by Kubota et al. to meet the specific use of the resulting cable.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847